United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                       July 10, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60200
                          Summary Calendar


                   MELVIN RAMIRO MACHADO-ARTOLA,

                                                           Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                           Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A78-942-147)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Melvin Ramiro Machado-Artola petitions for review of the Board

of Immigration Appeals’ (BIA) decision affirming denial of asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT).   He claims:   substantial evidence does not support

the immigration judge’s (IJ) finding he was not persecuted on

account of either his membership in a particular social group or

his political opinion and was ineligible for relief under the CAT;

and the IJ abused his discretion in excluding unauthenticated,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
foreign documents under 8 C.F.R. § 287.6 (detailing the standards

for admission of foreign documents as evidence).                Because the BIA

adopted and affirmed the IJ’s decision, that decision is the final

agency determination for judicial review.                E.g., Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).

     Substantial evidence supports the IJ’s finding that Machado

was not persecuted on account of either his membership in a

particular social group or his political opinion.               See Lopez-Gomez

v. Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001).                        Assuming

arguendo “whistleblowers” can constitute the requisite particular

social group for asylum purposes, the evidence does not compel a

finding Machado was persecuted because he blew the whistle on his

persecutors.      It, instead, supports a conclusion that he was

persecuted based on a personal dispute.             Additionally, Machado has

failed to provide compelling evidence that his persecutors were

motivated by the alleged political aspects of his refusal to

cooperate with the fraudulent timber scheme at issue; instead, it

reflects   they   were   interested         in   only   the   scheme’s    economic

potential. See Ontunez-Tursios, 303 F.3d 341, 352 (5th Cir. 2002).

     Machado   did   not   make   the       showing     required   to    establish

eligibility for asylum.       Accordingly, he cannot meet the more

stringent standard for establishing eligibility for withholding of

removal.   See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).




                                        2
     Machado has failed to brief whether he is entitled to relief

under the CAT.   Therefore, that claim is waived.   See Rodriguez v.

INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

     Finally, Machado has failed to show that he was substantially

prejudiced by the exclusion of unauthenticated, foreign documents.

As a result, we do not decide the issue whether they were properly

excluded.   See Molina v. Sewell, 983 F.2d 676, 678 (5th Cir. 1993).

                                                          DENIED




                                 3